[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married in Bridgeport, Connecticut, on October 1, 1983 and the parties have been residents of Connecticut for at least twelve months next preceding the date of this hearing. There is one minor child issue of this marriage, Danielle Blackwood, born July 17, 1985.
The evidence presented established that the marriage has irretrievably broken down. Judgment may enter dissolving the marriage on that ground.
The court carefully considered the criteria set forth in46b-56, 46b-62, 46b-81, 46b-82, and 46b-84 of the Connecticut General Statutes in reaching the decisions reflected in the orders that follow.
The plaintiff, age 43, was an elementary school teacher in Jamaica before coming to this country. A hard worker she has been able to not only support herself, but also purchase some real estate in the city of Bridgeport. Although children born to her before she married the defendant have had trouble with the law the court was presented with no evidence that she has been convicted of wrongdoing herself.
The defendant, age 48, completed sixth grade schooling in Jamaica. He has worked at various jobs in the states, staying with some employers for a significant period of time.
Evidence was presented on both sides concerning the causes for the breakdown. It would serve no useful purpose to repeat the testimony. Suffice it to say that Mrs. Blackwood portrayed a history of repeated physical violence by Mr. Blackwood toward CT Page 430 her culminating in being shot by him (he testified during this trial that he did not mean to shoot her, but rather another person) for which he is now incarcerated.
The following order shall enter:
1) No alimony is awarded either party.
2) The defendant is ordered to pay, during his lifetime, $1 per year for the support of the minor child until the child reaches majority or is sooner emancipated.
3) The court reserves jurisdiction over medical insurance, uninsured medical and life insurance for orders at some future date if appropriate.
4) Pursuant to Connecticut General Statute 46b-81, the court conveys all of the defendant's right, title and interest to the property located at 130 Newfield Avenue, Bridgeport, to the plaintiff.
5) Pursuant to Connecticut General Statute 46b-81, the court conveys all the defendant's right, title and interest to the property located at 90-94 DeForest Avenue, Bridgeport, Connecticut to the plaintiff.
6) Custody of the minor child is awarded to the plaintiff. Visitation is referred to the Family Relations Office. Lacking agreement between the parties, the matter will be returned to court for resolution.
7) The plaintiff shall be entitled to the personal property of the parties except for the defendant's clothing which the plaintiff will make available to an agent for the defendant who must come and pick them up within thirty days.
HAUSER, JUDGE